Title: From Thomas Jefferson to J. Phillipe Reibelt, 24 June 1805
From: Jefferson, Thomas
To: Reibelt, J. Phillipe


                  
                     Sir 
                     
                     Washington June 24. 05.
                  
                  Hearing of no vessel bound from this neighborhood to Baltimore, I have this day sent your box of books to the stage-office, directing, as I have always done, the master of the stage office to put the costs of transportation into my account.
                  Having occasion for some book of tables, turning the present French measures & weights into the antient ones, to save one the trouble of calculation, I turned to your catalogue, & at pages 34-35 is one by Schweighauser in 12mo. one by Mallet Prevost in 4to. and Tables de reduction par Carondelet 8vo. will you be so good as to send me the one of the three which best answers the object abovementioned?
                  There are two works by Prony, viz Architecture Hydraulique, & Mechanique Philosophique which I should be glad to get if you have them.
                  I am one of the original subscribers to the Encyclopedie Methodique par Pancoucke, & have recieved as far as the 67th. livraison inclusive and compleat. but the trouble of remitting small sums of money to Paris has been the reason of my recieving the Livraisons at very long intervals. would it be convenient for you to import the 68th. & subsequent livraisons for me as they come out, or rather once a year, or so often as you have importations for your book-store. I shall be glad to allow your common advance to be relieved from the trouble of importing them for myself. 
                  Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               